Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Wireless Telecom Group INC. 25 Eastmans Road, Parsippany, NJ 07054 Tel. (973) 386-9696 Fax (973) 402-4042 WIRELESS TELECOM GROUP ANNOUNCES MANAGEMENT CHANGES AND SECOND QUARTER 2 NEWS RELEASE Contact: Paul Genova (973) 386-9696 For Immediate Release Thursday, August 13, 2009 Parsippany, N.J.  Wireless Telecom Group, Inc. (NYSEAmex: WTT) (the Company) announced today that its Board of Directors and James M. (Monty) Johnson, the Companys Vice Chairman of the Board and Chief Executive Officer, have mutually agreed to end his employment relationship with the Company, effective August 11, 2009, to permit him to pursue other opportunities closer to his home in Georgia. In connection with his departure, Mr. Johnson also resigned as Vice Chairman of the Board of Directors. Additionally, the Board of Directors and Lawrence D. Henderson mutually agreed to terminate his employment as Senior Vice President of Global Customer Operations and Chief Marketing Officer of the Company, effective August 11, 2009. The departures of Messrs. Johnson and Henderson are not due to any disagreement with the Company on any matter relating to the Companys operations, policies or practices, including with regard to the accuracy of the Companys financial statements or to any change in the Companys business. The Board of Directors appointed Paul Genova, currently the Companys President and Chief Financial Officer, to serve as interim Chief Executive Officer. Mr. Genova will also remain as President and Chief Financial Officer. The Board of Directors intends to conduct a search for a qualified Chief Executive Officer to replace Mr. Johnson. Further, the Company announced today its results for its second quarter and six months ended June 30, 2009. For the quarter ended June 30, 2009, the Company reported net sales of $11,503,000, compared to $13,008,000 for the same period in 2008. The Company reported a net loss for the 2009 second quarter of $(77,000), or $(0.00) per diluted share, compared to net loss of $(990,000), or $(0.04) per diluted share, for the second quarter of 2008. For the six months ended June 30, 2009, the Company reported net sales of $22,865,000, compared to $25,996,000 for the same period in 2008. For the first six months of 2009, the Company reported a net loss of $(363,000), or $(0.01) per diluted share, compared to net loss of $(1,519,000), or $(0.06) per diluted share, for the same period of 2008. The Company remains focused on maintaining a strong cash position and overall management of cash flows. Subsequent to the quarter ended June 2009, the Company collected $3,300,000 from a large customer order shipped in
